IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MONICA M. RIDER,

Plaintiff,

Vv. Case No. 3:21-cv-77
AMERIT FLEET SOLUTION, INC., JUDGE WALTER H. RICE
et al.,

Defendants.

 

DECISION AND ENTRY SUSTAINING PLAINTIFF’S MOTION TO
VACATE (DOC. #12); VACATING ORDER GRANTING
DEFENDANT'S MOTION TO COMPEL ARBITRATION (DOC. #11)
AND ORDER ADMINISTRATIVELY PROCESSING CASE (DOC. #10);
PLAINTIFF TO FILE MEMORANDUM IN OPPOSITION TO MOTION
TO COMPEL ARBITRATION WITHIN 21 DAYS OF THE DATE OF
THIS DECISION AND ENTRY

 

On April 16, 2021, Defendant Amerit Fleet Solution, Inc., filed a Motion to
Compel Arbitration and Stay Action or, in the alternative, to Dismiss. Doc. #5.
When Plaintiff failed to file a memorandum in opposition to the motion, the Court
sustained the motion to compel arbitration, Doc. #11, and administratively
processed the case, Doc. #10.

It was not until Plaintiff received the Court's orders that she learned that
Defendant had filed the motion to compel arbitration. When she came to the
courthouse to inquire about the Orders, it was discovered that counsel for

Defendant failed to mail a hard copy of the motion to Plaintiff, who is proceeding
pro se. The Certificate of Service indicates that he believed that Plaintiff would be
served through the Court's electronic filing system. See Doc. #5, PagelD#37.

This matter is currently before the Court on Plaintiff's Motion to Vacate the
Order sustaining the Motion to Compel Arbitration and the Order administratively
processing the case. Doc. #12. Given that these Orders were entered before
Plaintiff was served with a copy of the Motion to Compel Arbitration, the Court
SUSTAINS Plaintiff’s motion, and VACATES Documents 10 and 11.

Plaintiff shall have twenty-one (21) days from the date of this Decision and
Entry to file a memorandum in opposition to Defendant’s Motion to Compel

Arbitration and Stay Action or, in the alternative, Motion to Dismiss, Doc. #5.'

i ~
Date: May 24, 2021 ts ASW Wi, bd
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

' Plaintiff has indicated that she obtained a copy of Defendant’s motion on May

20, 2021, when she visited the Clerk of Court.

2
